DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the IDS items filed on 12/31/2021.  As directed by the amendment: no claim has been amended.  Thus, claims 28 – 33, and 35 – 40 are presently pending in this application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/31/2021 was filed after the mailing date of the Notice of Allowance on 10/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 28 – 33, and 35 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Paithankar (U.S. 2015/0045723), Higuchi (U.S. 2012/0302972), Lonky (U.S. 8,915,894), Flanagan (U.S. 5,171,215), and Chowdhury (U.S. 2007/0116752).

Regarding claim 35, cited prior arts do not teach that that a fluid in the drug reservoir is placed in fluid communication through the surface of the drug reservoir with the skin surface; and creating a vacuum within the drug reservoir without disrupting the skin and to effect diffusion of the fluid in the drug reservoir through the skin surface and into a subsurface of the skin in combination with other method steps as recited in claim 35.
Claims 29 – 33, and 36 – 40 are allowed due to their dependency on claims 28 or 35.
Further, Applicant’s arguments and remarks as filed on 09/08/2021 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anh Bui/Examiner, Art Unit 3783           
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783